                 Case 5:18-cr-00258-EJD Document 55 Filed 10/12/18 Page 1 of 3



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 JEFF SCHENK (CABN 234355)
   JOHN C. BOSTIC (CABN 264367)
 5 ROBERT S. LEACH (CABN 196191)
   Assistant United States Attorneys
 6
          150 Almaden Boulevard, Suite 900
 7        San Jose, California 95113
          Telephone: (408) 535-5061
 8        Fax: (408) 535-5066
          Jeffrey.b.schenk@usdoj.gov
 9
   Attorneys for United States of America
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN JOSE DIVISION
13

14   UNITED STATES OF AMERICA,                         ) CR-18-00258-EJD
                                                       )
15             Plaintiff,                              ) JOINT STATUS MEMORANDUM
                                                       )
16        v.                                           )
                                                       )
17   ELIZABETH HOLMES and                              )
     RAMESH “SUNNY” BALWANI,                           )
18                                                     )
               Defendants.                             )
19                                                     )
                                                       )
20
               The parties in the above-captioned matter hereby file this joint status memorandum in advance of
21
     the status conference set for October 15, 2018.
22
     I.        The Superseding Indictment
23
               On September 6, 2018, the grand jury returned a Superseding Indictment against Defendants
24
     Holmes and Balwani. (Dkt. No. 39). The superseding indictment contains eleven counts against both
25
     defendants: two counts of conspiracy to commit wire fraud and nine counts of wire fraud.
26
               Both Defendants have filed written waivers of appearance at arraignment and entries of “not
27
     guilty” pleas. (Dkt. Nos. 45, 48). The magistrate judge accepted these waivers on October 5, 2018, and
28

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
              Case 5:18-cr-00258-EJD Document 55 Filed 10/12/18 Page 2 of 3



 1 October 10, 2018, respectively. (Dkt. Nos. 51, 52).

 2 II.      Status of Discovery

 3          Shortly after making their initial appearances on June 15, 2018, the Defendants requested

 4 discovery. On August 7 of this year, the government produced more than four million pages of

 5 discovery to the defense. On August 23, 2018, the government made an additional production of reports

 6 of dozens of witness interviews it has conducted in its investigation, along with associated source

 7 documents referenced in those interviews.

 8          Since before the original Indictment in this case, the government has been working to prepare

 9 and produce what it considers to be the remainder of the Rule 16 discovery in this case. Due to the

10 extremely large volume of material involved, the government has sent several million pages of

11 discovery to the DOJ’s Litigation Technology Service Center (“LTSC”) in South Carolina. This facility

12 has equipment that allows it to process and produce large volumes of documents faster and more

13 efficiently than in-house at the U.S. Attorney’s Office. In addition, the government is informed that

14 productions from the LTSC are typically easier for defendants to access. Despite the LTSC’s increased

15 bandwidth, however, the processing and bates stamping of these materials has taken months. The LTSC

16 recently finished processing one batch of more than six million pages of discovery, and the government

17 is currently copying that material onto separate hard drives for the two Defendants. The machine

18 copying that data estimates that the process will complete early next week, at which point the

19 government will make that production to Defendants. Another six-million-page batch of discovery is on

20 its way from the LTSC and should be received by the government soon. The government will copy and

21 produce those materials as soon as possible—likely before the end of October.

22          Once those batches are produced, the government estimates that these productions will represent

23 approximately ninety percent complete. However, as with any ongoing investigation, the government

24 will produce discoverable evidence upon receipt.

25          The parties propose a next Court date in or around January 2019.

26 III.     Pending and Anticipated Motion Practice

27          On September 7, 2018, Defendants filed a motion seeking a cease and desist order blocking the

28 government from using a grand jury subpoena to obtain evidence post-Indictment. (Dkt. No. 40). The

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
              Case 5:18-cr-00258-EJD Document 55 Filed 10/12/18 Page 3 of 3



 1 government filed its opposition to that motion on September 24, 2018. (Dkt. No. 44). Defendants filed

 2 a reply on October 1, 2018. (Dkt. No. 46). Today, Magistrate Judge van Keulen denied this motion, and

 3 ordered the parties to meet and confer to agree upon procedures for a privilege review of Theranos’

 4 September 14, 2018 production.

 5

 6

 7 DATED: October 12, 2018                              Respectfully submitted,

 8                                                      ALEX G. TSE
                                                        United States Attorney
 9

10
                                                        /s/
11                                                      JEFF SCHENK
                                                        JOHN C. BOSTIC
12                                                      ROBERT S. LEACH
                                                        Assistant United States Attorneys
13

14 DATED: October 12, 2018

15

16                                                      /s/
                                                        KEVIN DOWNEY
17                                                      LANCE WADE
                                                        Attorneys for Elizabeth Holmes
18

19

20 DATED: October 12, 2018

21

22                                                      /s/
                                                        JEFF COOPERSMITH
23                                                      MARK BARTLETT
                                                        Attorneys for Ramesh “Sunny”
24                                                      Balwani
25

26

27

28

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
